Citation Nr: 1755477	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-15 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a total hysterectomy, currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for abdominal adhesions, also claimed as residuals of total hysterectomy, rated as 10 percent prior to January 8, 2016, and 30 percent from January 8, 2016.

3.  Entitlement to a compensable rating for a scar, status post hysterectomy.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1981 to August 1981and from March 1985 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and her mother presented sworn testimony at a hearing before the undersigned in May 2017.

The issues of entitlement to an increased rating for a total hysterectomy, abdominal adhesions, and a scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's residuals of a hysterectomy are not controlled by continuous treatment.

2.  The Veteran's service-connected scar, status post hysterectomy, is painful.

3.  In May 2017, the Veteran withdrew claims of service connection for right knee and left knee disabilities.

4.  It is shown that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Effective June 1, 2010, the criteria for an evaluation of at least 30 percent for residuals of a hysterectomy are met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.116, Diagnostic Code (DC) 7615 (2017).

2.  Effective June 1, 2010, the criteria for an evaluation of at least 10 percent for a scar, status post hysterectomy, have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.118, DC 7805 (2017).

3.  The criteria for withdrawal of the claim of service connection for a left knee disability are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim of to service connection for a right knee disability are met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  Effective December 31, 2009, the criteria for a grant of TDIU are met.  38 U.S.C.§§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In May 2017, the Veteran withdrew her claims of service connection for left and right knee conditions.  Since the Veteran has withdrawn her appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Increased Rating - Legal Criteria

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Assignment of "staged" ratings is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

Increased Rating - Residuals of Hysterectomy

The Veteran's abdominal adhesions, also claimed as residuals of her hysterectomy, are currently rated under 38 C.F.R. § 4.116, DC 7615, Ovary, disease, injury, or adhesions, which is rated under the General Rating Formula for Disease, Injury or Adhesions of Female Reproductive Organs (diagnostic codes 7610 through 7615).  She is in receipt of a 10 percent rating prior to January 8, 2016, and 30 percent from January 8, 2016.  

Under DC 7615, a noncompensable rating is warranted for symptoms that do not require continuous treatment; a 10 percent rating is warranted for symptoms that require continuous treatment; and a 30 percent rating is warranted for symptoms that are not controlled by continuous treatment.

The evidence shows that the Veteran has experienced residuals of her hysterectomy which include pain, cramping, and occasional bleeding.  The Veteran's most recent VA examination shows that the Veteran is prescribed multiple pain management medications daily.  Despite this regiment, she has competently and credibly testified that she still has unmanageable pain.  See May 2017 Hearing Transcript at 15; see also January 2016 VA Examination at 2.  The Veteran also testified that she has experienced these symptoms throughout the entire period on appeal.  Accordingly, the Board finds that a 30 percent rating for residuals of a hysterectomy is warranted.  For reasons outlined below the issue of entitlement to a rating in excess of 30 is remanded for further development. 

Increased Rating - Scar

The Veteran is service connected for a scar, status post hysterectomy.  She is currently in receipt of a noncompensable rating under DC 7805.  DC 7805 provides a 10 percent rating for one or two scars that are unstable or painful.  The Veteran has competently and credibly testified that her scar is painful and has been throughout the appeal period.  See May 2017 Hearing Transcript at 15.  Thus, the Board finds that the Veteran's scar warrants at least a 10 percent rating.  For reasons outlined below, the issue of entitlement to a rating in excess of 10 percent is remanded for further development.

TDIU

The Veteran asserts that she is unable to secure or follow a substantially gainful occupation due to her service connected hysterectomy, residuals of her hysterectomy, and scar, status post hysterectomy.  See May 2017 Hearing Transcript.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether or not there is one 60 percent disability or one 40 percent disability, disabilities that affect a single body system, e.g. orthopedic, digestive, respiratory, will be considered as one disability.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The period on appeal begins June 1, 2009, the date the Veteran's claim for an increased rating was received by VA plus the one year look-back period provided for increased rating claims.  See Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); see also 38 C.F.R. § 3.400.  During this period, the Veteran is in receipt of a 50 percent rating for a total hysterectomy, a 30 percent rating for residuals of a hysterectomy, and a 10 percent rating for a scar, status post hysterectomy.  This equates to a 70 percent combined rating.  Thus, the Veteran meets the schedular criteria for a TDIU for the entire period on appeal. 

The Veteran competently and credibly testified that the pain her service connected hysterectomy and residuals cause her rendered her unable to work.  She asserts that she is not able to perform physical or sedentary work due to her pain, in addition to the effects of the medication she takes for this disability.  She contends that the pain medication she is on makes her too drowsy to work.  This was corroborated by the Veteran's mother.  See May 2017 Hearing Transcript at 26. 

In a November 2010 VA examination, the examiner reported that this disability has resulted in the Veteran missing time at work.  In a January 2016 VA examination, the examiner reported that the Veteran is not a reliable employee because of her need to take time off due to pain. 

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C § 5107; 38 C.F.R. § 3.102), that given the Veteran's constant pain and medication regiment that renders her drowsy and unable to drive, she is unable to maintain employment.  The Veteran first became unemployable on December 31, 2009, the date she last worked at her full time position as a machinist.  See June 2010 VA Form 21-8940 Application for Increased Compensation Based on Unemployability.


ORDER

A 30 percent rating for residuals of a hysterectomy is granted, effective June 1, 2010. 

A 10 percent rating for a scar, status post hysterectomy, is granted, effective June 1, 2010.

Entitlement to service connection for a left knee disability is dismissed.

Entitlement to service connection for a right knee disability is dismissed. 

Entitlement to a TDIU is granted, effective December 31, 2009. 




REMAND

The Board finds that the issues of entitlement to an increased rating for a total hysterectomy, residuals of a total hysterectomy, and a scar, status post hysterectomy, must be remanded for further development.  Specifically, the Board finds that the Veteran must be afforded a new comprehensive VA examination that contemplates all aspects of her disability.  The Veteran has identified several symptoms, which she asserts are related to her hysterectomy, which are not contemplated by the current rating criteria, and which have not been examined to date.  These symptoms include bowel and bladder bleeding, gastrointestinal and genitourinary complaints, recurrent internal bleeding, psychological impairment, and removal of her appendix. 

As the Veteran has raised the possibility that she may be entitled to separate ratings for the discrete manifestations of her service-connected disability or an extraschedular rating, a new examination is required that addresses all the possible manifestations of her disability.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her total hysterectomy, residuals of her hysterectomy, and scar, status post hysterectomy, that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2. Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and severity of her totally hysterectomy, residuals thereof, and scar, status post hysterectomy.  She should be provided an appropriate amount of time to submit this lay evidence.

3. Then, provide her with an appropriate VA examination(s) to determine the severity of her service connected total hysterectomy, residuals, and associated scar.  The claims file must be made available to and be reviewed by the examiner(s), and all necessary tests should be conducted.

The examiner(s) should report all pertinent findings.  In addition to objective test results, the examiner(s) should fully describe the functional effects caused by her hysterectomy with residuals and associated scar.  

The examiner must address the symptoms that the Veteran asserts are caused by her service-connected total hysterectomy, which include:

i. bowel and bladder bleeding, 

ii. gastrointestinal and genitourinary complaints, recurrent internal bleeding, and

iii. psychological impairment, and removal of her appendix.  

All conclusions must be supported by rationale. 

4. Then, readjudicate the appeal, to include determining whether separate compensable ratings are warranted or the manifestations of the Veteran's service-connected residuals of a total hysterectomy, e.g., bowel and bladder bleeding, gastrointestinal and genitourinary impairment and psychiatric symptoms.  The RO should also consider whether extraschedular consideration is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and to the Veteran and her representative and then allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


